Citation Nr: 1221993	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1944 to August 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an April 2011 Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the case for further development in June 2011.  However, due to additional information received since that time, another remand is necessary, as discussed below.  

In a January 2012 statement, the Veteran raised a claim of entitlement to service connection for trigeminal neuralgia.  In addition, the Veteran's representative raised a claim of entitlement to service connection for depression, as secondary to service-connected hearing loss and tinnitus, in the May 2012 Written Brief Presentation.  The issues of entitlement to service connection for trigeminal neuralgia and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case is seeking entitlement to a TDIU.  Specifically, he contends that that his two service-connected disabilities, bilateral hearing loss and tinnitus, render him unable to obtain or maintain substantially gainful employment.  His bilateral hearing loss is currently evaluated as 70 percent disabling, and his tinnitus is evaluated as 10 percent disabling.  

At the April 2011 Board hearing, the Veteran testified that he received education through the ninth grade of high school, and that he has been unemployed since 1979, when he ceased working as a tractor operator transporting water to oil-drilling rigs due to his lung cancer.  

As mentioned above, the Board remanded the claim for further development in June 2011.  Specifically, the Board directed that updated VA treatment records be associated with the claims file, and that a VA examination be scheduled to address the question of whether the Veteran is rendered unemployable due to his service-connected disabilities, as previously obtained VA opinions were inadequate.  It appears that, several days prior to issuance of the Board's remand, the Veteran mailed a statement to the RO in which he stated that he had spoken to an audiologist, J.P., who said that she had conducted a hearing examination of the Veteran in May 2011 and subsequently submitted a statement to VA in which she opined that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  Review of VA treatment records indicate J.P. is a VA audiologist, but VA treatment records dated through February 2012 do not contain any opinions from her.  However, in his June 2011 statement, the Veteran provided her address at Audiology Center, Inc., 423 Cole Shopping Ctr., Cheyenne, WY 82001.  This appears to be a private, and hence, non-VA related, facility, and it does not appear that any request has been sent for records from this facility, particularly for any examinations of the Veteran conducted by J.P.  The Board finds that VA's duty to assist includes requesting records from the private facility named by the Veteran, particularly since these records may contain an opinion that is favorable to the Veteran's claim for TDIU.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Review the Capri records to determine if there is any record from May 2011 provided by J.P., AuD.

2.  Request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs from the Veteran, for records from J.P. AuD, Audiology Center, Inc., 423 Cole Shopping Ctr., Cheyenne, WY 82001; then request any and all records pertaining to the Veteran from that facility.  Document all attempts to obtain such the records, to include any negative replies, and associate them with the claims file.  If any records are received, conduct any additional development that logically follows.  

2.  When the development requested has been completed, the TDIU claim should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


